EXHIBIT32.2 Certification Pursuant to 18 U.S.C. Section1350 As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of AXT,Inc. (the “Company”) on Form10-Q for the quarter ended June30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Raymond A. Low, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (“Section906”), that, to the best of my knowledge: The Report fully complies with the requirements of section 13(a)or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August9, 2011 By: /s/ RAYMOND A. LOW Raymond A. Low Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
